UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act 1934 Date of Report (Date of earliest event reported) August 17, 2011 The Estée Lauder Companies Inc. (Exact name of registrant as specified in its charter) Delaware 1-14064 11-2408943 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 767 Fifth Avenue, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 212-572-4200 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02Departure of Directors or Certain Executive Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On August 17, 2011, Richard W. Kunes, Executive Vice President and Chief Financial Officer of The Estée Lauder Companies Inc. (the “Company”), notified the Company of his decision to retire effective on or about June 30, 2013. Mr. Kunes joined the Company in 1986 and has served as Chief Financial Officer since 2000. The Company will begin to assess internal personnel as well as external candidates for Chief Financial Officer. Mr. Kunes intends to continue to serve the Company as Chief Financial Officer through the current fiscal year or until such earlier time as his successor begins to serve in such capacity. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE ESTĒE LAUDER COMPANIES INC. Date:August 22, 2011 By: /s/Spencer G. Smul Spencer G. Smul Senior Vice President, Deputy General Counsel and Secretary 3
